Title: John Hollins to Thomas Jefferson, 10 July [1819]
From: Hollins, John
To: Jefferson, Thomas


          
            Dear sir
            Baltimore 10th July 1818 1819
          
          Your much esteemed favor of the 2nd Inst has been in my possession some days, I wish it were in my power to express to you the satisfaction I experience, occasioned by the very kind & friendly exp manner, in which you have been pleased to speak of my past conduct; I assure you my good Sir it has always been my disposition to do what in my opinion was right & correct, & to be useful to my friends at all times when in my power, nor will I despair as men without hope, but continue to do what is just in the face of the world; in doing which I am convinced I shall feel comfort & satisfaction;
          I have pleasure in communicating to you that I still retain my situation, as President of the Maryd Insce Compy; & I will endeavour by my conduct to support myself in it   No remittance is yet received from Richmond, but shall expect it in a few days.—   The Italians left a case on board the Brig Strong—which I understood them to contain a piece of unwrought marble, but the Custom House officers on examination find it to contain polished work of some kind, & not having been put in the Captain’s manifest, of course not reported to the Custom house, the package is in the Custom house stores, I hope not seized, it will therefore be absolutely necessary, that they state to you its true contents, & something like the actual cost, if they have no invoice, if they have, you will be pleased to send it to me to pay the duties, so as to enable me to forward it to Richmond. or dispose of it as they may direct   Your attention to this will be necessary, otherwise the package & its contents may prove a loss—
          
            Yrs very truly & respectfy
            Jno Hollins
          
        